       Case 1:17-cv-03139-LGS-SDA Document 421 Filed 05/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
                                                              :
 JAMES CONTANT, et al.,                                       :
                                              Plaintiffs, :
                                                              :   17 Civ. 3139 (LGS)
                            -against-                         :
                                                              :       ORDER
 BANK OF AMERICA CORPORATION, et al., :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on May 26, 2020, Plaintiffs filed a motion for preliminary approval of the

proposed Settlement Agreement with Standard Chartered Bank; the proposed Settlement

Agreement with Société Générale; and the proposed Settlement Agreement with Group Settling

Defendants Bank of America Corporation, Bank of America, N.A., and Merrill Lynch, Pierce,

Fenner & Smith Inc. (“Bank of America”); Barclays Bank PLC and Barclays Capital Inc.

(“Barclays”); BNP Paribas (identified in the Complaint as BNP Paribas Group), BNP Paribas US

Wholesale Holdings Corp., previously known as BNP Paribas North America, Inc., and BNP

Paribas Securities Corp., which now includes BNP Paribas Prime Brokerage, Inc. (“BNP

Paribas”); Credit Suisse AG and Credit Suisse Securities (USA) LLC (“Credit Suisse”);

Deutsche Bank AG (“Deutsche Bank”); The Goldman Sachs Group, Inc. and Goldman, Sachs &

Co. (now known as Goldman Sachs & Co. LLC) (“Goldman Sachs”); HSBC Bank plc, HSBC

North America Holdings Inc., HSBC Bank USA, N.A., and HSBC Securities (USA) Inc.

(“HSBC”); JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A. (“JPMorgan”); Morgan

Stanley, Morgan Stanley & Co. LLC, and Morgan Stanley & Co. International plc (“Morgan

Stanley”); RBC Capital Markets, LLC (“RBC”); The Royal Bank of Scotland plc (now known as

NatWest Markets Plc) and RBS Securities Inc. (now known as NatWest Markets Securities Inc.)
      Case 1:17-cv-03139-LGS-SDA Document 421 Filed 05/27/20 Page 2 of 2



(“RBS”); and UBS AG, UBS Group AG, and UBS Securities LLC (“UBS”) (Dkt. No. 418). It is

hereby

         ORDERED that on July 9, 2020, at 2:00 p.m., a preliminary approval hearing will be

held. It is further

         ORDERED that any opposition to the Preliminary Approval Motion shall be filed no

later than June 23, 2020. Any opposition, objection or comment to the Preliminary Approval

Motion shall not exceed fifteen (15) double-spaced pages. It is further

         ORDERED that, by July 2, 2020, the parties shall file a joint letter providing the court

with one telephone call-in number for a conference call, and if necessary a passcode. The parties

shall ensure they are all dialed into the conference call by the appointed conference time. If the

parties are not able to arrange a conference call, they shall contact the Courtroom Deputy, Mr.

James Street, at 212-805-4553, as soon as possible and no later than July 2, 2020, at noon, to

make other arrangements. It is further

         ORDERED that the motion for preliminary approval of settlement at Dkt. No. 337 is

denied as moot.

         The Clerk of Court is respectfully requested to close the motion at Dkt. No. 337.

Dated: May 27, 2020
       New York, New York




                                                 2
